UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 96-4252

JOHN SCOTT MEREDITH,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
John A. MacKenzie, Senior District Judge.
(CR-90-129)

Submitted: October 15, 1996

Decided: November 6, 1996

Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Franklin A. Swartz, Calvin R. Depew, Jr., RABINOWITZ, RAFAL,
SWARTZ, TALIAFERRO & GILBERT, P.C., Norfolk, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, James A. Met-
calfe, Assistant United States Attorney, Monte Kuligowski, Third
Year Law Student, Norfolk, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Meredith appeals from a district court order revoking his term
of supervised release imposed pursuant to his convictions for mail and
bank fraud. The order revoking Meredith's supervised release
imposed a five-month term of incarceration which expired on August
6, 1996, and no further term of supervised release. Although the par-
ties have not raised the issue in their briefs, Meredith's release from
custody compels us to raise the issue of mootness sua sponte. See
United States v. Smith, 991 F.2d 1468, 1470 (9th Cir. 1993). A case
is generally moot when the issues presented are no longer "live" or
the parties lack a "legally cognizable interest in the outcome." Nakell
v. Attorney Gen. of North Carolina, 15 F.3d 319, 322 (4th Cir. 1994)
(quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). Exceptions to
the mootness doctrine arise where a case may involve collateral con-
sequences providing a continued significant stake in the outcome, or
where a case is capable of repetition yet evading review. Id. at 322.

Despite Meredith's release, his case would not be moot were he
challenging his underlying conviction, because of the civil disabilities
that continue to flow from a criminal conviction even after the expira-
tion of a sentence. See Carafas v. La Vallee, 391 U.S. 234, 237
(1968). Moreover, if Meredith were challenging the district court's
adjudication of his conduct which predicated the decision to revoke
his supervised release, the action would arguably not be moot because
of the nonstatutory collateral consequences to which such a finding
might subject him. See United States v. Parker , 952 F.2d 31, 33 (2nd
Cir. 1991).

In this case, however, it is undisputed that Meredith committed the
acts which caused the court to revoke his supervised release. Meredith
admits that he repeatedly disregarded the instructions of his probation
officer and the district judge to avoid involvement in real estate trans-

                     2
actions except on his own behalf during his period of supervised
release. He contends, however, that these instructions constituted a
modification of the terms of his supervised release, and that the dis-
trict court erred by modifying the terms without conducting a hearing.

Were we to agree with Meredith, however, and vacate the district
court's order, the potential collateral consequences which might flow
from the conduct which prompted the court to reimprison him would
persist. See Lane v. Williams, 455 U.S. 624, 633 (1982); Cox v.
McCarthy, 829 F.2d 800, 803 (9th Cir. 1987). The consequences to
Meredith would be unaffected by a declaration that the revocation of
his supervised release is void. Id. We therefore conclude that the col-
lateral consequences rule is inapplicable to this case.

Even more clearly, this situation is not capable of repetition, yet
evading review. Meredith will not encounter this situation again
unless he is convicted of another crime, a possibility he is legally
obligated to prevent. Accordingly, this appeal is dismissed as moot.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

DISMISSED

                    3